Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 27, 2018

                                     No. 04-18-00331-CV

                                   CITY OF PEARSALL,
                                        Appellant

                                               v.

                                      Sergio CORREA,
                                          Appellee

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 16-12-00464CVF
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
       Appellant’s brief was filed on August 23, 2018. Therefore, appellee’s brief was due to be
filed on September 12, 2018. As of this date, neither the appellee’s brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellee show cause in writing
within ten (10) days from the date of this order why this appeal should not be set at issue. If
appellee fails to respond, this appeal will be set at issue without an appellee’s brief.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court